COURT OF APPEALS
SECOND DISTRICT OF TEXAS
FORT WORTH
 
NO. 2-04-278-CR
 
 
LARRY 
JAMES TREAKLE                                                        APPELLANT
 
V.
 
THE 
STATE OF TEXAS                                                                  STATE
 
 
------------
 
FROM 
THE 297TH DISTRICT COURT OF TARRANT COUNTY
 
------------
 
MEMORANDUM OPINION1 AND JUDGMENT
 
------------
        On 
June 2, 2004, Appellant filed a notice of appeal in this case as well as a 
motion for new trial. On July 6, 2004, the trial court granted Appellant’s 
motion for new trial. As Appellant points out in his unopposed motion to dismiss 
the appeal, the appeal is now moot.2  Because 
the appeal has become moot, we suspend the requirement that Appellant must 
personally sign the motion to dismiss.3  We 
grant Appellant’s motion to dismiss and dismiss the appeal.4
  
                                                                  PER 
CURIAM
   

PANEL D:   DAUPHINOT, 
HOLMAN, and GARDNER, JJ.
DO 
NOT PUBLISH
Tex. R. App. P. 47.2(b)
 
DELIVERED: 
August 19, 2004

 
NOTES
1.  
See Tex. R. App. P. 47.4.
2.  
See Tex. R. App. P. 21.9 
(providing that granting motion for new trial restores case to its position 
before former trial).
3.  
See Tex. R. App. P. 
42.2(a).
4.  
See Tex. R. App. P. 
43.2(f).